PER CURIAM.
We think that the disposition made by the Special Term was right. The opinion of Maddox, J., who presided in that court, renders any discussion by us unnecessary. The opinion as printed in the record states that Browning, King & Co. v. Chamberlain, 150 App. Div. 392, 134 N. Y. Supp. 1104, was affirmed in 210 N. Y. 270, 104 N. E. 627. This was probably a slip of the pen. That case was reversed. See 210 N. Y. 270-274, 104 N. E. 627. The order of the Special Term is affirmed, with $10 costs and disbursements.